Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This office action is responsive to the amendment filed on 4/15/21. Claims 1 – 8 are pending.

Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive. Applicants argue “Bhora does not teach "a processor that communicates with the mobile terminal according to a communication protocol with a plurality of layers and argues Bhora teaches higher layer processing and not communication protocol with a plurality of layers." However, Examiner respectfully disagrees. Bhora teaches the limitation in paragraphs 18, 19 and 45 which describe higher layers and a physical layer. Communication protocols are inherent in radio systems. Paragraph 45 also teaches the plurality of layers include the "physical layer" and "higher layers" of the higher layer processing. The higher layer processing involves a communication protocol with multiple layers in order to communicate over multiple layers, as describe in paragraphs 18, 19 and 45. It is noted the claim limitation does not recite any specifics of the communication protocol layers. Applicants also argue Bhora does not teach “the layer processing unit transmits a dummy signal generated by omitting higher processing from predetermined processing.” However, Examiner respectfully disagrees and points .
Therefore, the combination of Bhora and Reznik is proper and the claim limitations as written have been met and the rejection has been maintained. 


Applicants also argue, regarding claims 2 and 6, Bhora does not teach wherein the processor sets whether or not to transmit the dummy signal, for each of the MU-MIMO multiplex signals. However, Examiner respectfully disagrees and points to the response above for the Bhora and Reznik’s combined teachings. Bhora further describes in paragraph 22: The instruction sequence can cause the MCU to generate a test pattern or to activate some other test pattern generator. The MCU can initiate the pattern based on timing or a clock, or based on an external request received from higher layer processes. The test pattern, however produced, is provided by the MCU to the input RAM of the physical layer processor. From there it is read and processed by the digital modulator according to the modulation code and sequence to be tested.  
Therefore, the combination of Bhora and Reznik is proper and the claim limitations as written have been met and the rejection has been maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhora et al. (US 2004/0193985 A1) in view of Reznik et al. (US 2010/0131751 A1).
Regarding claims 1 and 5, Bhora teaches a mobile terminal testing device which tests a mobile terminal by simulating a base station of mobile communication, comprising: a processor (Fig. 1: physical layer processor 14) that communicates with the mobile terminal (radio system 10) according to a communication protocol with a plurality of layers (paragraph 18: higher layer and physical layer; communication protocols are inherent in radio systems), wherein the processor transmits a dummy signal generated paragraph 16: Using a test controller, a reference value register and a comparator, a test or a series of tests can be run autonomously without interfering with higher layer processes. It is noted Bhora further teaches reducing system interference for other radio systems in paragraph 23 and a multi-user system in paragraph 52: Furthermore, the invention is equally applicable to systems in which terminals communicate with each other).  
	Bhora fails to explicitly disclose for an interference signal in multi user-multi input multi output (MU-MIMO) multiplex signals, in a case of testing MU-MIMO terminal-to-terminal interference.
	However, Reznik teaches wherein the processor transmits a signal, for an interference signal in multi user-multi input multi output (MU-MIMO) multiplex signals, in a case of testing MU-MIMO terminal-to-terminal interference (paragraph 51: If the terminal (WTRU or AP) is multiple-input multiple-output (MIMO) capable, the direction of interference may be estimated and if the direction of the interference is not random, a security alert may be triggered to the security manager. Further described at the end of paragraph 52: If the terminal is MIMO-capable, the security manager 110 may adjust the beam steering to null the interference source away. Also refer to paragraphs 19 and 49).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bhora’s system by incorporating the teachings of Reznik, for the purpose of minimizing interference and improving data transmission/reception.
Regarding claims 2 and 6, Bhora and Reznik teach the mobile terminal testing device according to claim 1, wherein Bhora further teaches wherein the processor sets whether or not to transmit the dummy signal, for each of the MU-MIMO multiplex signals (paragraph 22: The instruction sequence can cause the MCU to generate a test pattern or to activate some other test pattern generator. The MCU can initiate the pattern based on timing or a clock, or based on an external request received from higher layer processes. The test pattern, however produced, is provided by the MCU to the input RAM of the physical layer processor. From there it is read and processed by the digital modulator according to the modulation code and sequence to be tested).  
Regarding claims 3 and 7, Bhora and Reznik teach the mobile terminal testing device according to claim 2, wherein Bhora further teaches wherein the processor sets a parameter of processing lower than the omitted processing, for the MU-MIMO multiplex signals which are set to transmit the dummy signal (paragraph 16: The test can be managed… by a controller in the physical layer processor... Using a test controller, a reference value register and a comparator, a test or a series of tests can be run autonomously without interfering with higher layer processes).  
Regarding claims 4 and 8, Bhora and Reznik teach the mobile terminal testing device according to claim 1, wherein Bhora further teaches wherein the higher processing from the predetermined processing is one or a plurality of processing higher than - 21 -channel coding (paragraph 19: error detection or correction coding and paragraph 45: The card 10 includes the high-layer controller or master control unit (MCU) 12 to perform higher layer processing, such as layer-2, layer-3, and layer-4 processing coupled to the physical layer processor, such as an ASIC (Application Specific Integrated Circuit) 14 to perform lower layer processing, such as layer-0 and layer-1 processing).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462